355 So. 2d 440 (1978)
James O'NEILL, Appellant,
v.
James T. SCHOENBROD, the Yacht Andiano and the United States Fire Insurance Company, Appellees.
No. 77-1922.
District Court of Appeal of Florida, Third District.
February 7, 1978.
Rehearing Denied March 17, 1978.
Dolan, Denman & Grambling and Christopher R. Fertig, Fort Lauderdale, for appellant.
Smathers & Thompson and John W. Keller, III, James T. Schoenbrod, Miami, for appellees.
Before HAVERFIELD, C.J., and PEARSON and HENDRY, JJ.
PER CURIAM.
Plaintiff, James O'Neill, appeals an order dismissing his complaint for salvage for lack of jurisdiction over the subject matter on the ground that a salvage action is within the exclusive jurisdiction of the federal district court sitting in admiralty.
O'Neill contends that since the instant action has been brought in personam (as opposed to in rem), the circuit court for Dade County has concurrent jurisdiction with the federal district court under the "savings to suitors" clause contained in 28 U.S.C. § 1333.
Salvage being a matter peculiarly within the jurisdiction of the admiralty courts because, inter alia, of the peculiar system awarding the compensation, we hold that the trial court correctly dismissed the instant salvage action. See 68 Am.Jur.2d Salvage § 40 (1973).
Affirmed.